 1                                                                 The Hon. Judge Timothy W. Dore
 2

 3

 4

 5

 6                        UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7

 8    In re:                                              Bankruptcy Case No. 20-12611-TWD
 9    SAITO, KANA J,                                      COMPLAINT TO DETERMINE
                                                          DISCHARGEABILITY OF
10                             Debtor(s).                 CLAIM AND INDEBTEDNESS
11
      SUNSTONE SANTA INVESTMENT
12    GROUP, LLC,
13                                     Plaintiff,
14             v.
15    KANA SAITO,
16                                    Defendant.
17
               Plaintiff, by and through their undersigned attorneys of record, for their Complaint to
18
19   Determine Dischargeability of Indebtedness pursuant to 11 USC 523, against Defendant,

20   allege as follows:

21                                            I.     PARTIES
22             1.1    Sunstone Santa Investment Group, LLC (“Sunstone”) is a Washington limited
23   liability company that did business in King County. Sunstone is a creditor and claimant
24   against defendant Kana Saito (“Saito”).
25
                                                                                     OSERAN HAHN, P.S.
     COMPLAINT TO DETERMINE                                                        SUITE #1200, 929 108th Ave NE
                                                                                 BELLEVUE, WASHINGTON 98004
     DISCHARGEABILITY OF CLAIM AND                                           425-455-3900; Facsimile 425-455-9201
     INDEBTEDNESS -1-
 1          1.2     Kana Saito resides in King County Washington, which is located in the
 2   Western District of Washington.
 3
                               II.     JURISDICTION AND VENUE
 4
            2.1     Saito is a debtor in this Chapter 7 bankruptcy proceeding. Sunstone is listed
 5
     as a creditor in Debtor’s Schedule F, 4.7 with a claim amount of $269,000. Debtor has not
 6
     received a discharge.
 7

 8          2.2     This is an adversary proceeding objecting to the dischargeability of the debt

 9   owed by Saito to Sunstone, brought under 11 USC 523 and Federal Rules of Bankruptcy
10   Procedure 4007 and 7001(6).
11
            2.3     This Court has jurisdiction over this matter pursuant to 28 USC 157(b)(2)(I)
12
     and 28 USC 1334. Venue is proper pursuant to 28 USC 1409(a).
13
                                            III.    FACTS
14

15          3.1     This proceeding arises out of Saito’s fraudulent behavior in connection with

16   the sale of a business, Sea-An, LLC to Sunstone. Defendant was both an owner/seller of

17   Sunstone, and also a licensed real estate agent who represented Sunstone as its broker. Saito’s
18   fraudulent behavior resulted in Sunstone paying $269,000 for a business based on material
19
     omissions and misrepresentations of Saito, hiring her to manage operations of the business at
20
     a material loss, and then allowing her to retain a position where she misused company funds
21
     for her personal enrichment. Sunstone seeks judgment determining that Saito’s debts to
22

23   Sunstone be nondischargeable.

24          3.2     The allegations herein formed the basis of a prepetition action against Saito by

25   Sunstone in the King County Superior Court, cause number 19-2-13474-7 SEA.
                                                                                   OSERAN HAHN, P.S.
     COMPLAINT TO DETERMINE                                                      SUITE #1200, 929 108th Ave NE
                                                                               BELLEVUE, WASHINGTON 98004
     DISCHARGEABILITY OF CLAIM AND                                         425-455-3900; Facsimile 425-455-9201
     INDEBTEDNESS -2-
 1           3.3     Saito has filed and been dismissed from two previous bankruptcy actions, Case
 2
     numbers 20-12104-TWD, and matter 20-11354-TWD.
 3
             3.4     Saito was a licensed real estate agent who represented Sunstone with regards to
 4
     the purchase of a business called Sea-An, LLC doing business as the Crescendo Dance
 5
     Academy (“Dance Academy”).
 6

 7           3.5     Saito withheld information from Sunstone regarding her conflict of interest and

 8   financial and contractual information regarding the Dance Academy that she was required to
 9   provide as the seller. Saito ignored her statutory and/or fiduciary duties as Sunstone’s agent
10
     in order to induce Sunstone to purchase the business. The details of such conduct are alleged
11
     in the filings in King County Superior Court, cause number 19-2-13474-7 SEA. A copy of
12
     the Amended Complaint filed in the underlying state court action is attached hereto and the
13

14   allegations therein are hereby incorporated by reference.

15           3.6     Saito withheld information regarding the Dance Academy’s lease, which was

16   to a landlord that Saito had a familial relationship with – causing Sunstone’s rent to double.
17           3.7     Saito took a commission from the sale of Sea-An, LLC despite her conflict of
18
     interest and failure to represent the interests of her client, Sunstone.
19
             3.8     After the sale, Saito withheld information regarding the Dance Academy’s
20
     bank accounts, which she still controlled after the sale. This allowed her to use corporate
21

22   funds for matters that were not part of the Dance Academy’s business, and she enriched

23   and/or embezzled such funds for her own benefit. Sunstone was not aware that the previous

24   business’s account was still in use for over a year and a half.
25
                                                                                        OSERAN HAHN, P.S.
     COMPLAINT TO DETERMINE                                                           SUITE #1200, 929 108th Ave NE
                                                                                    BELLEVUE, WASHINGTON 98004
     DISCHARGEABILITY OF CLAIM AND                                              425-455-3900; Facsimile 425-455-9201
     INDEBTEDNESS -3-
 1               3.9   Saito misled Sunstone regarding the bank account and other information
 2
     regarding the business, like the existence of a separate commercial lease, which she had
 3
     personally guaranteed. Saito never disclosed the existence of the commercial lease in the
 4
     name of Sea-An, LLC to Sunstone, and Sunstone only discovered it when the landlord sent a
 5
     notice to pay or vacate to Sunstone in December 2018. On information and belief, Saito did
 6

 7   not disclose this separate lease to Sunstone because it had no value to the Dance Academy,

 8   and she had personally guaranteed it.
 9                                       IV.     CAUSE OF ACTION
10
      MONEY OBTAINED BY FALSE PRETENSES, FALSE REPRESENTATIONS AND
11
                                        FRAUD. 11 USC 523(a)(2)(A)
12
                 4.1   Plaintiff restates and realleges the above allegations as if fully stated herein.
13

14               4.2   Pursuant to Section 523(a)(2)(A) of the Bankruptcy Code, a debtor will not be

15   discharged for debts obtained by false pretenses, false representations or actual fraud.

16               4.3   The foregoing material misrepresentations, omissions and concealments by
17   Saito were made intentionally, recklessly, and/or with knowledge of their falsity, and with the
18
     intention that Sunstone would rely and act on them.
19
                 4.4   Sunstone acted in reasonable reliance on Saito’s misrepresentations, acts and
20
     omissions to its detriment.
21

22               4.5   As a direct and proximate result of Saito’s fraudulent misrepresentations and

23   omissions, she is liable to Sunstone for compensatory damages in an amount to be determined

24   at trial.
25
                                                                                         OSERAN HAHN, P.S.
     COMPLAINT TO DETERMINE                                                            SUITE #1200, 929 108th Ave NE
                                                                                     BELLEVUE, WASHINGTON 98004
     DISCHARGEABILITY OF CLAIM AND                                               425-455-3900; Facsimile 425-455-9201
     INDEBTEDNESS -4-
 1             4.6      Saito is indebted to Plaintiff for money and property obtained by false
 2
     pretenses, false representations and actual fraud.
 3
         MONEY OBTAINED BY FRAUD OR DEFALCATION WHILE ACTING IN A
 4
                      FIDUCIARY CAPACITY, EMBEZZLEMENT. 11 USC 523(a)(4)
 5
               4.7      Plaintiff restates and realleges the allegations stated above as if fully set forth
 6

 7   herein.

 8             4.8      Pursuant to Section 523(a)(4) of the Bankruptcy Code, a debtor will not be
 9   discharged for debts obtained by fraud or defalcation while acting in a fiduciary capacity or by
10
     embezzlement.
11
               4.9      The foregoing material misrepresentations, omissions and concealments by
12
     Saito were made intentionally, recklessly, and/or with knowledge of their falsity, and with the
13

14   intention that Saito would rely and act on them while she was Sunstone’s real estate agent.

15             4.10     Saito’s status as Sunstone’s agent imparted upon her fiduciary duties, which

16   she violated.
17             4.11     Saito was hired by Sunstone as a manager of the Dance Academy after the sale
18
     closed. In that role, she concealed bank accounts and company revenue, and used funds from
19
     those accounts to enrich herself and/or embezzle funds.
20
               4.12     As a direct and proximate result of Saito’s fraudulent misrepresentations and
21

22   omissions and breach of her fiduciary duties, she is liable to Sunstone for compensatory

23   damages in an amount to be determined at trial.

24

25
                                                                                         OSERAN HAHN, P.S.
     COMPLAINT TO DETERMINE                                                            SUITE #1200, 929 108th Ave NE
                                                                                     BELLEVUE, WASHINGTON 98004
     DISCHARGEABILITY OF CLAIM AND                                               425-455-3900; Facsimile 425-455-9201
     INDEBTEDNESS -5-
 1             4.13   Saito is indebted to Plaintiff for money and property obtained by false
 2
     pretenses, false representations and actual fraud perpetrated by reason of her breach of her
 3
     fiduciary duties
 4
               MONEY OBTAINED IN VIOLATION OF THE WASHINGTON STATE
 5
                        SECURITIES ACT AND BY COMMON LAW FRAUD
 6

 7             4.14   Plaintiff restates and realleges the allegations stated above as if fully set forth

 8   herein.
 9             4.15   Pursuant to Section 523(a)(19) of the Bankruptcy Code, a debtor will not be
10
     discharged for debts obtained by violation of any state securities law or any common law
11
     fraud or deceit in connection with the sale of any security.
12
               4.16   Saito’s conduct violated the Washington State Securities Act, RCW 21.20.010
13

14   et seq. (“WSSA”), by engaging in a fraudulent practice in connection with the sale of a

15   security – the membership units of Sea-An, LLC. Accordingly, Saito is liable to Sunstone

16   under RCW 21.20.430 in an amount to be proven at trial, plus prejudgment interest, and
17   attorneys’ fees and costs.
18
               4.17   Saito is indebted to Sunstone for money obtained in violation of WSSA and
19
     fraud and deceit with regards to the sale of securities.
20
                                      V.      RELIEF REQUESTED
21

22             WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

23             5.1    For an Order declaring that Saito’s debts owed to Sunstone be deemed non-

24   dischargeable;
25
                                                                                       OSERAN HAHN, P.S.
     COMPLAINT TO DETERMINE                                                          SUITE #1200, 929 108th Ave NE
                                                                                   BELLEVUE, WASHINGTON 98004
     DISCHARGEABILITY OF CLAIM AND                                             425-455-3900; Facsimile 425-455-9201
     INDEBTEDNESS -6-
 1       5.2   For damages, in an amount to be proven at trial;
 2
         5.3   For such other and further relief as this Court deems just and proper;
 3

 4
         DATED this 8th day of December, 2020.
 5

 6                                           OSERAN HAHN, P.S.

 7
                                             By_/s/Teru S. Olsen______________________
 8
                                             TERUYUKI S. OLSEN, WSBA #40855
 9                                           929 -108th Avenue N.E., Suite #1200
                                             Bellevue, Washington 98004
10                                           Attorneys for Sunstone Santa Investment Group,
                                             LLC
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
                                                                               OSERAN HAHN, P.S.
     COMPLAINT TO DETERMINE                                                  SUITE #1200, 929 108th Ave NE
                                                                           BELLEVUE, WASHINGTON 98004
     DISCHARGEABILITY OF CLAIM AND                                     425-455-3900; Facsimile 425-455-9201
     INDEBTEDNESS -7-
